DETAILED ACTION
This office action is responsive to communication filed on July 15, 2021.
Terminal Disclaimer
The terminal disclaimer filed on July 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,719,207 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive.  
Applicant argues that the recited features of claims 9 and 19 are supported by the original disclosure at least at operations S337 and S339 of FIG. 3, and paragraphs [0041] and [0044] of the earliest specification as filed.  As described in these sections, a drawing input is reflected in the resulting partial areas and therefore, features of the partial areas can be used to identify a drawing input.  In the case of a drawing input being present or absent, FIG. 3 describes terminating the process without requiring further user input.  As such, the recitations of claims 9 and 19 are understood to be fully supported by the earliest priority disclosure as filed.
The Examiner respectfully disagrees.  Paragraph 0041 teaches that the image processing is terminated in step S339 if a touch in step S337 is a request to terminate image processing.  Based upon paragraph 0041, the cancellation is not automatically generated (i.e. it is based upon a touch to request termination of image processing).  Additionally, the disclosure related to steps S337 and S339 makes no mention of 
Applicant argues, with respect to claims 1 and 11, that Hyodo fails to determine whether a touch input is a capture input or a drawing input.  To expedite prosecution, the claims have been amended to further recite features directed to this distinction.
The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining whether a touch input is a capture input or a drawing input) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Contrary to what is asserted by Applicant, claims 1 and 11 have not been amended to further recite features directed to this distinction.
Applicant argues, with respect to claims 1 and 11, that the presently recited claims are directed to features that describe a system where, if a touch is detected in any of the partial areas, the processor stores the touched partial area of the preview image (see for example, paragraphs [0033] and [0034]). That is, in FIGS. 4C and 4D, a touch of the corner partial area is shown for illustration. However, a touch to the remaining image partial area would result in storage of the remaining image partial area. In Hyodo, only the image enclosed by the frame 46 can be stored. No storage is described for the alleged partial area beyond the frame 46.
The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a system where, if a touch is detected in any of the partial areas, the processor stores the touched partial area of the preview image) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Therefore, the rejection of claims 1 and 11 is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/184,427, filed on August 1, 2008.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14/635,626 and Application No. 12/184,427, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 9 and 19 recite that cancellation is automatically generated based on a feature of the partial area.  The Examiner has found no implicit, explicit, or inherent support for the cancellation being automatically generated based on a feature of the partial area in parent Application No. 14/635,626 or Application No. 12/184,427.  As such, this recitation constitutes new matter, and claims 9 and 19 are not entitled to the benefit of the parent application.
Applicant states that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter.  Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains new matter not disclosed in the prior-filed application, as discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-8, 10-14, 16-18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hyodo et al. (US 7,034,881).

	Consider claim 1, Hyodo et al. teaches:
	A method for processing an image in a portable terminal (camera, 1, figures 1, 2, and 11-13), the method comprising: 
	displaying a preview image from a camera sensor (“The display part 10 is an LCD for example, and a touch panel 12 with light permeability is provided over the display part 10." column 5, lines 23-25.  A moving or intermittent image captured before the release button is touched (i.e. a preview image) is displayed, column 5, lines 59-63.  Column 5, lines 12-15 and lines 41-54 detail use of an “imaging device or a CCD”.); 
	detecting a touch input on a touch screen while the preview image is displayed on the touch screen (i.e. in step 100 of figure 6 or step 160 of figure 10, column 6, lines 42-49, column 8, lines 34-36, column 9, lines 20-30); 
	in response to identifying that the touch input is a capture input (i.e. in step 100 of figure 6), capturing an image data from the camera sensor corresponding to the preview 
	in response to identifying that the touch input is a drawing input for defining a partial area of the preview image (i.e. creating the enclosed curve (46), column 9, lines 13-30), capturing an image data from the camera sensor corresponding to the partial area of the preview image (i.e. such that “the curve described by the cameraman is displayed over the image shown in the display part 10”, column 9, lines 20-30.  Figure 11 corresponds to the manual mode of figure 10.  In figure 10, the position of the designated area is determined in step 162 based on the touched area of step 160, and exposure control is performed in steps 168, 170, 172 and 174 based on the determined area, column 8, lines 30-44.); 
	displaying the captured image data corresponding to the partial area (46) on the touch screen (see figure 11, column 9, lines 20-30); and 
	in response to a storage input on the touch screen, storing the captured image data corresponding to the partial area in a memory (image memory, 32, “the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image", column 9, lines 34-42, figure 11).

	Consider claim 2, and as applied to claim 1 above, Hyodo et al. further teaches receiving a cancel input on the touch screen (i.e. when the cancel button (17) is touched, column 9, lines 31-33) and again displaying a preview image on the touch screen while the preview image is currently being detected by the camera sensor 

	Consider claim 3, and as applied to claim 1 above, Hyodo et al. further teaches that the at least one processor is further configured to detected the touch input in response to a drawing input on the touch screen while displaying the preview image (A closed curve (i.e. partial area of the preview image) is formed by a touch drag input to form at least one part (46) of the view area, see figure 11, column 9, lines 20-30.).

	Consider claim 4, and as applied to claim 3 above, Hyodo et al. further teaches that the drawing input on the touch screen comprises a drawing input path that substantially encloses the partial area of the preview image (A closed curve (i.e. partial area of the preview image) is formed by a touch drag input to form at least one part (46) of the view area, see figure 11, column 9, lines 20-30.).

	Consider claim 6, and as applied to claim 1 above, Hyodo et al. further teaches that the storage input is received on the touch screen within the partial area (“the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image", column 9, lines 34-42, figure 11).

	Consider claim 7, and as applied to claim 1 above, Hyodo et al. further teaches that a storage input is automatically generated based on a feature of the partial area (Positional information (i.e. a storage input) is automatically generated and stored based 

	Consider claim 8, and as applied to claim 2 above, Hyodo et al. further teaches that the cancel input is received on the touch screen outside of the partial area (The cancel input is performed by touching the cancel button (17) which is on the touch screen outside of the partial area, as shown in figure 11 and detailed in column 5, lines 26-34 and column 9, lines 31-33.).

	Consider claim 10, and as applied to claim 4 above, Hyodo et al. further teaches that the partial area of the preview image is confirmed in response to releasing the drawing input from the touch screen (“the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image”, column 9, lines 34-37.  In order for the frame (46) to be touched “again”, the drawing input must be released from the touch screen.).

Consider claim 11, Hyodo et al. teaches:
	A portable terminal (camera, 1, figures 1, 2, and 11-13) comprising: 
	a memory (32, figure 3, column 5, lines 35-40); 
	a camera sensor (Column 5, lines 12-15 and lines 41-54 detail use of an “imaging device or a CCD”.); 
	a touch screen (“The display part 10 is an LCD for example, and a touch panel 12 with light permeability is provided over the display part 10." column 5, lines 23-25.  A 
	at least one processor (CPU, 38, column 5, line 64 through column 6, line 3),
	the memory storing instructions which, when executed by the at least one processor (CPU), cause the portable terminal to (The processor (38) is a CPU that necessarily requires a memory storing instructions for operation thereof.):
	display a preview image from the camera sensor (A moving or intermittent image captured before the release button is touched (i.e. a preview image) is displayed, column 5, lines 59-63.),
	detect a touch input on a touch screen while the preview image is displayed on the touch screen (i.e. in step 100 of figure 6 or step 160 of figure 10, column 6, lines 42-49, column 8, lines 34-36, column 9, lines 20-30), 
	if the touch input is identified as a capture input (i.e. in step 100 of figure 6), capture image data from the camera sensor corresponding to the preview image (In auto mode A, image data is captured and stored in step 112 based on the touch input in step 100, figure 6, column 6, lines 42-49, column 7, lines 32-47.), 
	if the touch input is identified as a drawing input for defining a partial area (46, figure 11) of the preview image (i.e. creating the enclosed curve (46), column 9, lines 13-30), capture image data from the camera sensor corresponding to the partial area of the preview image (i.e. such that “the curve described by the cameraman is displayed over the image shown in the display part 10”, column 9, lines 20-30.  Figure 11 corresponds to the manual mode of figure 10.  In figure 10, the position of the designated area is determined in step 162 based on the touched area of step 160, and 
	display the captured image data corresponding to the partial area (46) on the touch screen (see figure 11, column 9, lines 20-30), and 
	in response to a storage input on the touch screen, store the captured image data corresponding to the partial area in the memory (image memory, 32, “the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image", column 9, lines 34-42, figure 11).

	Consider claim 12, and as applied to claim 11 above, Hyodo et al. further teaches the instructions are further configured to cause the portable terminal to control to receive a cancel input on the touch screen (i.e. when the cancel button (17) is touched, column 9, lines 31-33) and again displaying a preview image on the touch screen while the preview image is currently being detected by the camera sensor (Column 5, lines 59-63 details that images are captured and displayed before the release button (20) is touched.).

	Consider claim 13, and as applied to claim 11 above, Hyodo et al. further teaches that the instructions are further configured to cause the portable terminal to detect the touch input in response to a drawing input on the touch screen while displaying the preview image (A closed curve (i.e. partial area of the preview image) is formed by a touch drag input to form at least one part (46) of the view area, see figure 11, column 9, lines 20-30.).

	Consider claim 14, and as applied to claim 13 above, Hyodo et al. further teaches that the drawing input on the touch screen comprises a drawing input path that substantially encloses the partial area of the preview image (A closed curve (i.e. partial area of the preview image) is formed by a touch drag input to form at least one part (46) of the view area, see figure 11, column 9, lines 20-30.).

	Consider claim 16, and as applied to claim 11 above, Hyodo et al. further teaches that the storage input is received on the touch screen within the partial area (“the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image", column 9, lines 34-42, figure 11).

	Consider claim 17, and as applied to claim 11 above, Hyodo et al. further teaches that a storage input is automatically generated based on a feature of the partial area (Positional information (i.e. a storage input) is automatically generated and stored based upon the area enclosed with the frame 46 (i.e. based on a feature of the partial area), column 9, lines 20-42.).

	Consider claim 18, and as applied to claim 12 above, Hyodo et al. further teaches that the cancel input is received on the touch screen outside of the partial area (The cancel input is performed by touching the cancel button (17) which is on the touch screen outside of the partial area, as shown in figure 11 and detailed in column 5, lines 26-34 and column 9, lines 31-33.).

	Consider claim 20, and as applied to claim 11 above, Hyodo et al. further teaches that the camera sensor includes a digital signal processor (A signal processing part (30, figure 3) of the camera sensor includes a “digital image processing circuit”, column 5, lines 44-60).

	Consider claim 21, and as applied to claim 14 above, Hyodo et al. further teaches that	the partial area of the preview image is confirmed in response to releasing the drawing input from the touch screen (“the area enclosed by the frame 46 is touched again or the release button 20 is touched to instruct to store the image”, column 9, lines 34-37.  In order for the frame (46) to be touched “again”, the drawing input must be released from the touch screen.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyodo et al. in view of Oshiyama et al. (US 2002/0113796).

	Consider claims 5 and 15, and as applied to claims 3 and 13 above, Hyodo et al. teaches displaying the preview image, and storing the partial area of the preview image according to a drawing input, as detailed in column 9, lines 20-38, figure 11.
	However, Hyodo et al. does not explicitly teach that the drawing input on the touch screen comprises a touch path that bisects the preview image from an edge of the preview image to another edge of the preview image, and wherein at least one of the bisected preview image portions comprises the partial area.
	Oshiyama et al. similarly teaches dividing an image into a plurality of image sections (see paragraphs 0002 and 0089), and selecting divided partial areas (paragraph 0090).
	However, in addition to the teachings of Hyodo et al., Oshiyama et al. teaches that if a path of the drawing input input bisects the image from an edge to an edge, at least one of the bisected preview image portions comprises the partial area (See 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the partial area of the preview image taught by Hyodo et al. be selected by drawing a division line from edge to edge as taught by Oshiyama et al. as this only involves a simple substitution of one known element (i.e. a bisecting line) for another (i.e. an enclosed curve) to yield predictable results such as the division of an image. 
Double Patenting
All double patenting rejections are removed in view of the amendment filed July 15, 2021 and the Terminal Disclaimer filed July 15, 2021.
Allowable Subject Matter
Claims 22 and 23 are allowed.
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner notes that the recitations in claims 9 and 19 are new matter, and are thus not entitled to the benefit claims of the prior applications, as discussed previously herein.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 22, the prior art of record does not teach nor reasonably suggest that in response to identifying that the touch input is a drawing input for defining a partial 

	Claim 23 is allowed as depending from and allowed claim 22.

	Consider claims 9 and 19, the prior art of record does not teach nor reasonably suggest that cancellation is automatically generated based on a feature of the partial area, in combination with the other elements recited in the parent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696